[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR PROTECTIVE ORDER (#128.40)
On August 19, 1992, the Hon. John Langenbach ordered an in camera review of certain records of the Department of Children and Youth Services (DCYS) subpoenaed by the defendants on this case. The records in question were submitted to the court by DCYS on September 4, 1992, and on September 8, 1992, the Hon. Dennis Harrigan referred the matter to me. On September 18, 1992, I performed an in camera review.
The standard for reviewing DCYS records subpoenaed by defendants in criminal cases is set forth in State v. Apostle,8 Conn. App. 216, 238-39, 512 A.2d 947 (1985). The question in such cases is "whether the defendant's need to obtain confidential matter in order to discover impeaching material necessary to exercise his right of confrontation outweights the public policy of confidentiality expressed in the statute [now Conn. Gen. Stat. 17a-124 (1991)]." Id. at 236. This is a civil case, to which the Sixth Amendment right of confrontation does not directly apply, so the relevant constitutional standard is that of due process and fundamental fairness.
The court has examined the DCYS records with this latter standard in mind. It has found nothing in these records that would be admissible even if a statute guaranteeing confidentiality did not exist. There is certainly nothing in the records that would remotely deprive the defendants of a fair trial if their confidentiality is maintained.
DYCS' motion for a protective order (#128.40) is granted. The records in question shall remain under seal for possible CT Page 8911 appellate review.
Dated at Waterbury this 18th day of September, 1992.
JON C. BLUE, J. Judge of the Superior Court